DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 line 6 reads “predetermined region”. Suggest changing to “predetermined channel region”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1 line 3 reads “a brain wave signal”. Suggest changing to “the brain wave signal”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  Claim 1 line 5 reads “predetermined region”. Suggest changing to “predetermined channel region”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  Claim 1 line 3 reads “a brain wave signal”. Suggest changing to “the brain wave signal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 11-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu (US 20040117098 A1)
	Regarding claim 1, Ryu teaches An emergency driving situation control apparatus using a brain wave signal, the apparatus comprising: (Abstract: Disclosed are an apparatus and method for controlling vehicle brake using the brain waves. A driver controls the brake using the characteristic of the brain waves appearing before the driver's movement in the course of stepping on the brake pedal for braking in a dangerous condition.)
a sensor configured to collect a brain wave signal for at least one passenger of a mobility in a predetermined channel region; ([0029] The brain waves are detected by a brain wave detector 21 having a headphone-type. FIG. 2 shows the brain wave detector 21 viewed from the top. An electrode can be moved right and left within the support of the headphone.[0032]  the beta rhythm of 18-26 Hz (hereinafter called “central beta”, which was obtained from the central region, the parietal region or the frontal region of the scalp) is used as the specific frequency region)
an analyzer configured to determine, by analyzing the brain wave signal collected in the predetermined region, whether or not an emergency situation has occurred to the mobility; (Fig. 3 element 34 [0013] a controller for sensing the driver's movement for braking by analyzing the brain waves converted into the digital data in the A/D converter) and 
a controller configured to control an operation of the mobility based on a result of the determination.  (Fig. 3 element 36 [0013] generating a command for braking the vehicle.)
Regarding claim 2, Ryu teaches The apparatus of claim 1, wherein the analyzer is configured to analyze at least one of an amplitude and an activity level of the brain wave signal collected in the predetermined channel region and a predetermined threshold to determine whether or not the emergency situation has occurred to the mobility.  ([0033] The power of the central beta in a predetermined time period may be obtained using FFT (fast Fourier transform). Also, the power may be obtained by squaring the amplitude of the signal obtained from the band pass filter and averaging over the time period. [0035] As the result of the determination, if the acceleration pedal is not pressed and the relative power (step 33) is lower than a predetermined threshold, the operation of the braking device is set to generate an operation command)
Regarding claim 3, Ryu teaches The apparatus of claim 1, wherein the analyzer is configured to determine that the emergency situation has occurred to the mobility when an amplitude of the brain wave signal collected in the predetermined channel region is equal to or greater than a predetermined threshold.  ([0033] The power of the central beta in a predetermined time period may be obtained using FFT (fast Fourier transform). Also, the power may be obtained by squaring the amplitude of the signal obtained from the band pass filter and averaging over the time period. [0035] As the result of the determination, if the acceleration pedal is not pressed and the relative power (step 33) is lower than a predetermined threshold, the operation of the braking device is set to generate an operation command)
Regarding claim 9, Ryu teaches The apparatus of claim 1, wherein, when it is determined that the emergency situation has occurred to the mobility (Abstract: Disclosed are an apparatus and method for controlling vehicle brake using the brain waves. A driver controls the brake using the characteristic of the brain waves appearing before the driver's movement in the course of stepping on the brake pedal for braking in a dangerous condition.), the controller is configured to limit a speed of the mobility to a predetermined magnitude and below.  (Fig. 3 element 35 yes to element 36 [0013] generating a command for braking the vehicle.)
Regarding claim 11, Ryu teaches An emergency driving situation control method using a brain wave signal, the method comprising: (Abstract: Disclosed are an apparatus and method for controlling vehicle brake using the brain waves. A driver controls the brake using the characteristic of the brain waves appearing before the driver's movement in the course of stepping on the brake pedal for braking in a dangerous condition.)
collecting a brain wave signal for at least one passenger of a mobility in a predetermined channel region; ([0029] The brain waves are detected by a brain wave detector 21 having a headphone-type. FIG. 2 shows the brain wave detector 21 viewed from the top. An electrode can be moved right and left within the support of the headphone.[0032]  the beta rhythm of 18-26 Hz (hereinafter called “central beta”, which was obtained from the central region, the parietal region or the frontal region of the scalp) is used as the specific frequency region)
determining, by analyzing the brain wave signal collected in the predetermined region, whether or not an emergency situation has occurred to the mobility; and (Fig. 3 element 34 [0013] a controller for sensing the driver's movement for braking by analyzing the brain waves converted into the digital data in the A/D converter)
controlling an operation of the mobility based on a result of the determination.  (Fig. 3 element 36 [0013] generating a command for braking the vehicle.)
Regarding claim 12, Ryu teaches The method of claim 11, wherein determining whether or not the emergency situation has occurred to the mobility comprises comparing at least one of an amplitude and an activity level of the brain wave signal collected in the predetermined channel region and a predetermined threshold.  ([0033] The power of the central beta in a predetermined time period may be obtained using FFT (fast Fourier transform). Also, the power may be obtained by squaring the amplitude of the signal obtained from the band pass filter and averaging over the time period. [0035] As the result of the determination, if the acceleration pedal is not pressed and the relative power (step 33) is lower than a predetermined threshold, the operation of the braking device is set to generate an operation command)
Regarding claim 13, Ryu teaches The method of claim 11, wherein determining whether or not the emergency situation has occurred to the mobility comprises determining that the emergency situation has occurred to the mobility when an amplitude of the brain wave signal collected in the predetermined channel region is equal to or greater than a predetermined threshold.  ([0033] The power of the central beta in a predetermined time period may be obtained using FFT (fast Fourier transform). Also, the power may be obtained by squaring the amplitude of the signal obtained from the band pass filter and averaging over the time period. [0035] As the result of the determination, if the acceleration pedal is not pressed and the relative power (step 33) is lower than a predetermined threshold, the operation of the braking device is set to generate an operation command)
Regarding claim 19, Ryu teaches The method of claim 11, wherein, when it is determined that the emergency situation has occurred to the mobility (Abstract: Disclosed are an apparatus and method for controlling vehicle brake using the brain waves. A driver controls the brake using the characteristic of the brain waves appearing before the driver's movement in the course of stepping on the brake pedal for braking in a dangerous condition.), controlling the operation of the mobility comprises limiting a speed of the mobility to a predetermined magnitude and below.  (Fig. 3 element 35 yes to element 36 [0013] generating a command for braking the vehicle.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 20040117098 A1) in view of Onodera (JP 2001245871 A)
Regarding claim 4, Ryu does not expressly disclose but Onodera teaches The apparatus of claim 1, wherein the analyzer is configured to determine that the emergency situation has occurred to the mobility by analyzing an amplitude of oxygen saturation collected in the predetermined channel region.  (JP 2001245871 A[0005] the present invention utilizes the arterial blood oxygen saturation as a parameter for determining half-wakefulness and uses the pulse oximeter [0022] FIG. 2 shows SpO2 and pulse rate during transition from wakefulness to dozing. At the beginning of this drop, the amplitude is somewhat large as shown in the figure, but the amplitude decreases with the lapse of time )
Therefore, from these teachings of Ryu and Onodera, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Onodera to the system of Ryu since doing so would enhance the system by preventing a traffic accident caused by a doze at the wheel.
Regarding claim 14, Ryu does not expressly disclose but Onodera teaches The method of claim 11, wherein determining whether or not the emergency situation has occurred to the mobility comprises determining that the emergency situation has occurred to the mobility by analyzing an amplitude of oxygen saturation collected in the predetermined channel region.  (JP 2001245871 A[0005] the present invention utilizes the arterial blood oxygen saturation as a parameter for determining half-wakefulness and uses the pulse oximeter [0022] FIG. 2 shows SpO2 and pulse rate during transition from wakefulness to dozing. At the beginning of this drop, the amplitude is somewhat large as shown in the figure, but the amplitude decreases with the lapse of time )
Therefore, from these teachings of Ryu and Onodera, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Onodera to the system of Ryu since doing so would enhance the system by preventing a traffic accident caused by a doze at the wheel.
Claims 5-8 and 15-18  are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 20040117098 A1) in view of Hendler (US 20210290132 A1)
Regarding claim 5, Ryu does not expressly disclose but Hendler teaches The apparatus of claim 1, wherein the predetermined channel region comprises at least one of a periaqueductal gray (PAG) ([0106] According to some embodiments, an impaired threat detection process involves one or more of the anterior Insula, the ventromedial prefrontal cortex (vmPFC), the periaqueductal gray (PAG), and the locus coeruleus (LC), and the Amygdala.) and an anterior cingulate cortex (ACC).  ([0108] According to some embodiments, an impaired fear extinction process involves one or more of the dorsal anterior cingulate cortex (dACC), the vmPFC, the Hippocampus, and the Amygdala.)
Therefore, from these teachings of Ryu and Hendler, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Hendler to the system of Ryu since doing so would enhance the system by receiving continuous feedback on the ability of a subject to control the activation of stress-related brain regions.
Regarding claim 6, Ryu teaches The apparatus of claim 5, wherein the analyzer is configured to determine that the emergency situation has occurred to the mobility by analyzing the brain wave signal collected in a region (Fig. 3 element 34 [0013] a controller for sensing the driver's movement for braking by analyzing the brain waves converted into the digital data in the A/D converter)
Ryu does not expressly disclose but Hendler teaches comprising the PAG. ([0106] According to some embodiments, an impaired threat detection process involves one or more of the anterior Insula, the ventromedial prefrontal cortex (vmPFC), the periaqueductal gray (PAG), and the locus coeruleus (LC), and the Amygdala.)
Therefore, from these teachings of Ryu and Hendler, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Hendler to the system of Ryu since doing so would enhance the system by receiving continuous feedback on the ability of a subject to control the activation of stress-related brain regions.
Regarding claim 7, Ryu teaches The apparatus of claim 6, wherein the analyzer is configured to determine that the emergency situation has occurred to the mobility when an activity level of the brain wave signal collected in the region is equal to or greater than a first threshold ([0033] The power of the central beta in a predetermined time period may be obtained using FFT (fast Fourier transform). Also, the power may be obtained by squaring the amplitude of the signal obtained from the band pass filter and averaging over the time period. [0035] As the result of the determination, if the acceleration pedal is not pressed and the relative power (step 33) is lower than a predetermined threshold, the operation of the braking device is set to generate an operation command)
Ryu does not expressly disclose but Hendler teaches comprising the PAG([0106] According to some embodiments, an impaired threat detection process involves one or more of the anterior Insula, the ventromedial prefrontal cortex (vmPFC), the periaqueductal gray (PAG), and the locus coeruleus (LC), and the Amygdala.)
Therefore, from these teachings of Ryu and Hendler, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Hendler to the system of Ryu since doing so would enhance the system by receiving continuous feedback on the ability of a subject to control the activation of stress-related brain regions.
Regarding claim 8, Ryu teaches The apparatus of claim 7, wherein the analyzer is configured to adjust the first threshold based on a comparison between an activity level of a brain wave signal collected in a region and a second threshold ([0033] The power of the central beta in a predetermined time period may be obtained using FFT (fast Fourier transform). Also, the power may be obtained by squaring the amplitude of the signal obtained from the band pass filter and averaging over the time period. [0035] As the result of the determination, if the acceleration pedal is not pressed and the relative power (step 33) is lower than a predetermined threshold, the operation of the braking device is set to generate an operation command)
Ryu does not expressly disclose but Hendler teaches comprising the ACC.  ([0108] According to some embodiments, an impaired fear extinction process involves one or more of the dorsal anterior cingulate cortex (dACC), the vmPFC, the Hippocampus, and the Amygdala.)
Therefore, from these teachings of Ryu and Hendler, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Hendler to the system of Ryu since doing so would enhance the system by receiving continuous feedback on the ability of a subject to control the activation of stress-related brain regions.
Regarding claim 15, Ryu does not expressly disclose but Hendler teaches The method of claim 11, wherein the predetermined channel region comprises at least one of a periaqueductal gray (PAG) ([0106] According to some embodiments, an impaired threat detection process involves one or more of the anterior Insula, the ventromedial prefrontal cortex (vmPFC), the periaqueductal gray (PAG), and the locus coeruleus (LC), and the Amygdala.) and an anterior cingulate cortex (ACC).  ([0108] According to some embodiments, an impaired fear extinction process involves one or more of the dorsal anterior cingulate cortex (dACC), the vmPFC, the Hippocampus, and the Amygdala.)
Therefore, from these teachings of Ryu and Hendler, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Hendler to the system of Ryu since doing so would enhance the system by receiving continuous feedback on the ability of a subject to control the activation of stress-related brain regions.
Regarding claim 16, Ryu teaches The method of claim 15, wherein determining whether or not the emergency situation has occurred to the mobility comprises determining whether or not the emergency situation has occurred to the mobility by analyzing the brain wave signal collected in a region.  (Fig. 3 element 34 [0013] a controller for sensing the driver's movement for braking by analyzing the brain waves converted into the digital data in the A/D converter)
Ryu does not expressly disclose but Hendler teaches comprising the PAG. ([0106] According to some embodiments, an impaired threat detection process involves one or more of the anterior Insula, the ventromedial prefrontal cortex (vmPFC), the periaqueductal gray (PAG), and the locus coeruleus (LC), and the Amygdala.)
Therefore, from these teachings of Ryu and Hendler, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Hendler to the system of Ryu since doing so would enhance the system by receiving continuous feedback on the ability of a subject to control the activation of stress-related brain regions.
Regarding claim 17, Ryu teaches The method of claim 16, wherein determining whether or not the emergency situation has occurred to the mobility comprises determining that the emergency situation has occurred to the mobility when an activity level of the brain wave signal collected in the region is equal to or greater than a first threshold.  ([0033] The power of the central beta in a predetermined time period may be obtained using FFT (fast Fourier transform). Also, the power may be obtained by squaring the amplitude of the signal obtained from the band pass filter and averaging over the time period. [0035] As the result of the determination, if the acceleration pedal is not pressed and the relative power (step 33) is lower than a predetermined threshold, the operation of the braking device is set to generate an operation command)
Ryu does not expressly disclose but Hendler teaches comprising the PAG([0106] According to some embodiments, an impaired threat detection process involves one or more of the anterior Insula, the ventromedial prefrontal cortex (vmPFC), the periaqueductal gray (PAG), and the locus coeruleus (LC), and the Amygdala.)
Therefore, from these teachings of Ryu and Hendler, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Hendler to the system of Ryu since doing so would enhance the system by receiving continuous feedback on the ability of a subject to control the activation of stress-related brain regions.
Regarding claim 18, Ryu teaches The method of claim 17, wherein determining whether or not the emergency situation has occurred to the mobility comprises adjusting the first threshold based on a comparison between an activity level of a brain wave signal collected in a region and a second threshold.  ([0033] The power of the central beta in a predetermined time period may be obtained using FFT (fast Fourier transform). Also, the power may be obtained by squaring the amplitude of the signal obtained from the band pass filter and averaging over the time period. [0035] As the result of the determination, if the acceleration pedal is not pressed and the relative power (step 33) is lower than a predetermined threshold, the operation of the braking device is set to generate an operation command)
Ryu does not expressly disclose but Hendler teaches comprising the ACC.  ([0108] According to some embodiments, an impaired fear extinction process involves one or more of the dorsal anterior cingulate cortex (dACC), the vmPFC, the Hippocampus, and the Amygdala.)
Therefore, from these teachings of Ryu and Hendler, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Hendler to the system of Ryu since doing so would enhance the system by receiving continuous feedback on the ability of a subject to control the activation of stress-related brain regions.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 20040117098 A1) in view of Chaumeil (US 20200245919 A1)
Regarding claim 10, Ryu teaches The apparatus of claim 1, wherein, when it is determined that the emergency situation has occurred to the mobility, (Abstract: Disclosed are an apparatus and method for controlling vehicle brake using the brain waves. A driver controls the brake using the characteristic of the brain waves appearing before the driver's movement in the course of stepping on the brake pedal for braking in a dangerous condition.)
Ryu does not expressly disclose but Chaumeil teaches the controller is configured to transmit location information of the mobility to at least one of a preset user and a preset place.  ([0132] Such an alarm system (12) is functionally associated to the safety module (9) via transfer systems (16). Such alarm system (12) is designed in such a way that the alarm notification is remotely transferred to the same. In addition, the safety module is arranged in such a way as to be able to directly generate geo-location data for the motor car (1) and remotely transfer them to the alarm system (12). [0134] Such an alarm system (12) may, for example, be an emergency centre with maps, diagnosis tools and, as the case may be, emergency staff. So, in case of any hazard or threat corresponding to an alarm signal, such an emergency centre may act and find the motor and rescue the driver (C).)
Therefore, from these teachings of Ryu and Chaumeil, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Chaumeil to the system of Ryu since doing so would enhance the system by ensuring the safety of a vehicle.
Regarding claim 20, Ryu teaches The method of claim 11, wherein, when it is determined that the emergency situation has occurred to the mobility (Abstract: Disclosed are an apparatus and method for controlling vehicle brake using the brain waves. A driver controls the brake using the characteristic of the brain waves appearing before the driver's movement in the course of stepping on the brake pedal for braking in a dangerous condition.),
Ryu does not expressly disclose but Chaumeil teaches controlling the operation of the mobility comprises transmitting location information of the mobility to at least one of a preset user and a preset place. ([0132] Such an alarm system (12) is functionally associated to the safety module (9) via transfer systems (16). Such alarm system (12) is designed in such a way that the alarm notification is remotely transferred to the same. In addition, the safety module is arranged in such a way as to be able to directly generate geo-location data for the motor car (1) and remotely transfer them to the alarm system (12). [0134] Such an alarm system (12) may, for example, be an emergency centre with maps, diagnosis tools and, as the case may be, emergency staff. So, in case of any hazard or threat corresponding to an alarm signal, such an emergency centre may act and find the motor and rescue the driver (C).)
Therefore, from these teachings of Ryu and Chaumeil, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Chaumeil to the system of Ryu since doing so would enhance the system by ensuring the safety of a vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664         
                                                                                                                                                                                               
/KHOI H TRAN/ Supervisory Patent Examiner, Art Unit 3664